DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing on 09/10/2021. Claims 1-2, 11 and 18-31 are currently pending and claims 3-10 and 12-17 cancelled by the applicant.

Allowable Subject Matter
Claims 1-2, 11 and 18-31 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 2, the claims recites a control circuit which incrementing or decrementing an electric current counter based on the value of a detected current values, wherein upon the electric current counter exceeds a specific value, the motor is switched from a low to high speed rotation, and the specific value is set based upon a detected current value, wherein the first count value is in response to the detected current values being equal to or greater than the current threshold value, and a second count value is in response to the detected current values being less than the current threshold value.
The prior art of record fails to disclose or teach, either singularly or in combination of, all of the limitations of claims 1 and 2, Brandner (US Pub 20140232352) teaches a controller capable of incrementing and decrementing and counter based on 
Regarding Claim 19, the claim recites a controller programed to perform a series of four functions, where the functions are sequentially depend on the previous function, wherein the prior art of record anticipates the first and second functions of staring motor, and detecting the current draw of the motor but the prior art fails to set a control variable or a condition for change, which is based on the detected current draw of the motor, an then adjusting the speed of the motor based off the control variable or a condition for change, from a low speed to a high speed rotation of the motor.
The prior art of record fails to disclose or teach, either singularly or in combination of, the sequential step functions where the detected current draw determines a control value or condition of change, to increase the motor rpm.
The Examiner accepts the Applicant’s requests, page 10, to rejoin claim 18 because it recites features that are allowable in claims 1 and 2, as such, claim 18 is allowed and the restriction requirement between groups I and II, as set forth in the Office action mailed on 03/25/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/25/2020 is withdrawn. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        11/03/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731